Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1, 3, 5-8, 10-12, 14-15, 17-18 and 20-26 are being allowed.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Wang et al. (US 20170302547 A1) teaches a method for performing bidirectional forwarding detection (BFD) on an aggregated link between a first network device and a second network device, where the first network device sends, to the second network device, information used to establish at least two BFD sessions. The first network device receives information that is used to establish at least two BFD sessions and sent by the second network device. The first network device respectively establishes BFD sessions between at least two pairs of ports according to the stored information and the information sent by the second network device. The first network device determines whether at least one BFD session in the established BFD sessions is up. If at least one BFD session in the established BFD sessions is up, the first network device determines that the aggregated link between the first network device and the second network device is available.
Katz et al. (“Bidirectional Forwarding Detection (BFD) — RFC5880”, NPL) teaches a protocol intended to detect faults in the bidirectional path between two forwarding engines, including interfaces, data link(s), and to the extent possible the forwarding engines themselves, with potentially very low latency. It operates independently of media, data protocols, and routing protocols. 
The combination of Wang et al. and Katz et al. fail to disclose “A packet communication method, comprising: generating, by a first device, a first packet for transmission to a second device, wherein the second device is configured to provide network performance information, wherein the first packet includes: a first control message including a first bi-directional forwarding detection (BFD) session information, wherein the first control message includes a poll value that indicates that the first device is expecting to receive a packet from the second device, a first identifier associated with the first device, and a first payload part; sending the first packet to the second device; receiving, by the first device after sending the first packet, a second packet from the second device, wherein the second packet includes: a second control message including a second BFD session information, wherein the second control message includes a final flag value that indicates that the second packet is sent in response to the first packet, a second identifier associated with the second device, and a second payload part; and determining, after receiving the second packet, that the second device is configured to provide network performance information using one or more additional packets that belong to a packet type comprising the first and second packets: sending, by the first device to the second device and after receiving the second packet, a third packet that includes: a third control message including a third BFD session information, wherein the third control message includes a second poll value, the first identifier, and a third payload part, wherein the third payload part includes information to request a packet loss measurement and a delay measurement to be performed by the second device; sending, by the first device to the second device, a fourth packet that includes: the first control message, the first identifier, and a fourth payload part, wherein the fourth payload part includes a query to obtain the packet loss measurement and the delay measurement; and receiving, by the first device and after sending the third and fourth packets, a fifth packet from the second device, wherein the fifth packet includes: the second control message, the second identifier, and a fifth payload part, wherein the fifth payload part includes measurement values associated with packet loss, one-way packet delay, and inter-packet delay variation” as recited in the independent claims.
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitations of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        7/13/22

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        7/14/2022